Citation Nr: 0005126	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether a well grounded claim of entitlement to service 
connection for bilateral hearing loss has been presented.

2.  Entitlement to an increased (compensable) disability 
rating for deviated nasal septum.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L.C.B.




INTRODUCTION

The veteran served on active duty from in the United States 
Marine Corps July 1943 to December 1945 and from July 1951 to 
August 1952.  His service records indicate that he saw action 
in the Solomon Islands, Guam and Iwo Jima during World War 
II.

This appeal arose from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO) which denied the veteran's 
claims of entitlement to service connection for hearing loss 
and an increased rating for deviated nasal septum.  The 
veteran duly appealed to the Board of Veterans' Appeals (the 
Board).  A personal hearing, at which the veteran testified, 
was held before a hearing officer at the RO in September 
1997.

In December 1997 the veteran's accredited representative 
referred the issue of entitlement to service connection for 
hearing loss to VA Compensation and Pension Service (C&P) in 
Washington, D.C. for administrative review.  In November 
1998, C&P responded, concluded that the veteran had not 
submitted a well grounded claim of entitlement to service 
connection for hearing loss.

In a March 1999 Supplemental Statement of the Case, the RO 
confirmed and continued its denial of service connection for 
hearing loss on the basis that the veteran had not submitted 
a well grounded claim.  The RO also confirmed and continued 
the assignment of a noncompensable disability rating for the 
veteran's service-connected deviated nasal septum.  The case 
was forwarded to the Board for appellate consideration.

In his December 1997 letter, and again in a February 2000 
informal hearing presentation, the veteran's representative 
noted that the issue of entitlement to service connection for 
tinnitus had been raised by the veteran but had not been 
adjudicated by the RO.  The issue of entitlement to service 
connection for tinnitus is accordingly referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has presented no competent medical nexus 
evidence establishing a relationship between his currently 
diagnosed bilateral hearing loss and his service or any 
incident thereof, including combat-related noise exposure.

2.  The veteran's service-connected deviated nasal septum is 
currently manifested by some deformity of the septum but no 
obstruction of the breathing space.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded. 38 U.S.C.A. 
§§ 5107(a) (West 1991).

2.  The criteria for a compensable schedular evaluation for 
deviated nasal septum are not met.  38 U.S.C.A. § 1155(West 
1991) 38 C.F.R. §§ 4.31,  4.97, Diagnostic Code 6502 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss, 
which he claims was caused by his combat service during World 
War II.  He is also seeking an increased disability rating 
for his service-connected deviated nasal septum.  With 
respect to that issue, he contends that the disability is 
more severe than is recognized by VA and is causing breathing 
problems.

In the interest of clarity, the Board will separately discuss 
the two issues which are currently on appeal.

1.  Whether a well grounded claim of entitlement to service 
connection for bilateral hearing loss has been presented.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).  "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service- connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. 
§ 3.304(d) (1999).


Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).


Factual Background

The veteran's service medical records are pertinently 
negative with respect to noise exposure, ear injury and/or 
hearing loss.  On separation physical examinations from both 
periods of service, in December 1945 and in July 1952, his 
hearing was evaluated as normal. 

During a VA physical examination in November 1964, 
"defective hearing" was noted.  No specifics were given.  
On VA examination in October 1972, the examiner stated that 
the veteran was barely able to hear a ticking watch in this 
right ear.  In connection with the examination, the veteran 
provided a detailed employment history.  The veteran noted 
that during service he drove a tank and fired tank guns.  His 
civilian employment was principally as a welder.  

In a September 1997 statement, the veteran's spouse stated 
that she and the veteran were married in June 1957 and that 
she had always notice the veteran had some hearing loss.

At a September 1997 personal hearing at the RO, L.C.B. stated 
in essence that he had known the veteran before, during and 
after service and that the veteran had started to experience 
hearing problems during service [hearing transcript, page 
11]. 

A VA examination was completed in October 1997.  The veteran 
gave a history of exposure to heavy weapons fire during 
service.  The examiner noted that the veteran's 1952 
separation physical examination was normal with respect to 
hearing.  Hearing loss was noted, and audiological 
examination was requested.  

An audiological examination was conducted later in October 
1997.  The veteran reported noise exposure during service as 
well as many years of occupational noise exposure after 
service.  Evaluation demonstrated bilateral sensorineural 
hearing loss.  The examiner noted that the whisper test given 
at separation from service was "a poor measure of auditory 
function."  The examiner stated that "it appears that the 
patient's hearing loss is related to noise exposure.  The 
date of onset cannot be accurately determined."

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to current disability, there is ample evidence 
of hearing loss.  The first Caluza prong is therefore 
satisfied.

With respect to the second Caluza prong, in-service 
incurrence, the Board notes that the veteran served in combat 
during World War II.  The statutory presumptions relating to 
combat are therefore applicable in this case.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The Board therefore 
acknowledges that the veteran was exposed to noise in combat.  

The Board further concludes that there is no medical evidence 
of actual hearing loss in service.  As discussed above, and 
as noted in the medical records, there is no reference to 
hearing loss during service and testing done during both 
separation physical examinations failed to detect any hearing 
loss.  The Board is aware, as noted by the October 1997 VA 
examiner, that the testing employed during service lacked 
sophistication.  However, one cannot conclude from this fact 
alone that hearing loss was present during service.

Statements of the veteran and L.C.B. indicate that he 
experienced hearing loss during his World War II service.  As 
lay persons, they are competent to describe what happened; 
they are not, however, competent to diagnose medical 
disabilities such as hearing loss.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Having found evidence of a current hearing loss disability 
and of in-service exposure to noise, the Board must determine 
whether medical nexus evidence exists.  The veteran's 
representative has pointed to the October 1997 examination 
report, quoted above.  However, that report did not link the 
veteran's current hearing loss to in-service noise exposure.  
Rather, the examiner noted both in-service and post-service 
noise exposure and stated that it was impossible for him to 
determine the date of onset of hearing loss.  This statement 
is clearly not medical nexus evidence.  

The veteran's accredited representative, in an excellent 
February 2000 informal hearing presentation, stated "The 
examiner's conclusions certainly are not a model of clarity 
and he really didn't answer the question [of etiology of the 
veteran's hearing loss] specifically, although his answer 
certainly implies that he was linking it to service.  It is 
interesting to note that the examiner did not conclude that 
the hearing loss was unrelated to service."  [emphasis as in 
original]

The Board disagrees with the representative's statement to 
the extent that it cannot draw the conclusion that because 
the examiner "did not conclude that the hearing loss was 
unrelated to service" that the examiner was stating that the 
hearing loss was, in fact, related to service.  The Board 
concludes that the October 1997 report relied upon by the 
veteran does not provide the required  medical nexus 
evidence.  The Court has held that medical opinions which are 
general in nature cannot support a claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).


The Board has considered the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304(d) (1998), which provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service.  As noted above, the veteran's combat status is 
acknowledged.  However, 38 U.S.C.A. § 1154(b) does not serve 
to eliminate the medical nexus requirement found in Caluza.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Even 
after assuming combat status, the veteran must provide 
satisfactory evidence of a relationship between his service 
and his current hearing loss.  He has not done so.

To make the hearing loss disability claim well grounded, the 
veteran would need a medical opinion providing a nexus 
between it and his service, including acoustic trauma he 
sustained.  The remoteness of time from service of the 
medical opinion would not necessarily matter, as long as the 
medical evidence relates the current disability to service.  
See 38 C.F.R. § 3.303(d); Godfrey, supra.  In the absence of 
such specific medical evidence, the Board is not able to 
conclude, on its own, the veteran's current hearing loss 
disability is related to any incident of service origin, 
including combat-related noise exposure.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 177 (1991).

The veteran's own statements, and those of others, can not 
supply a competent medical diagnosis of a current medical 
disability, its date of onset, or its etiology. These matters 
can only be established by competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Additional matters

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence which provides a 
nexus between the veteran's service and his hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for deviated nasal septum.

Relevant Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The veteran's claim of entitlement to an increased disability 
rating was filed in September 1996.  

Prior to October 7, 1996, traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation.  A noncompensable 
evaluation was provided for slight symptoms only.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1995).

Effective October 7, 1996, traumatic deviated septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side was provided a maximum 10 
percent schedular evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999).  The current Diagnostic Code 
does not specifically provide for a noncompensable evaluation 
for deviated nasal septum  Where, as here, the VA Schedule 
for Rating Disabilities does not provide for a noncompensable 
rating for a particular disability, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Factual Background

The Board is required to take a veteran's entire medical 
history into consideration when evaluating the severity of a 
service-connected disability.  38 C.F.R. § 4.1 (1999); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991). However,  where an 
increase in the disability rating is at issue, the Board must 
look to the present level of the veteran's disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records indicate that the veteran sustained 
an injury to his nose in a fistfight in July 1944.

A VA physical examination in November 1964 resulted in a 
diagnosis of septal deviation, right side, with 90% 
obstruction secondary to old fracture and trauma.  Service 
connection was granted for deviated nasal septum, right, in a 
January 1965 rating decision.

A VA ear, nose and throat (ENT) examination was completed in 
January 1972.  The veteran gave a history of submucous 
resection of the nose four years earlier and that he had been 
able to breathe through both sides of his nose since that 
time.  On physical examination, the veteran's nose was 
described by the examiner as within normal limits.  

A VA ENT examination in September 1976 resulted in a finding 
a nasal septum deviated to the left with 10% obstruction.  A 
November 1976 private medical report resulted in a finding of 
slight deviation of the nasal septum to the right.

Of record is an April 1990 report of L.M.M., M.D.  Dr. M. 
stated that physical examination confirmed that the veteran 
had a deviated nasal septum despite previous surgery.  The 
veteran's breathing was described as difficult and he had 
airway obstruction of the right nostril.  

Also of record is a May 1990 report of R.B.S., M.D.  A 
history of a 1968 nasal septoplasty was reported.  
Examination resulted in a finding by Dr. S. that both nasal 
passages were "adequate" and that there was no significant 
functional breathing impairment in the nose.  

April 1992 VA outpatient treatment records reveal that the 
veteran has a one year history of bronchitis.  A history of 
smoking was noted.

In September 1996, the veteran filed a claim of entitlement 
to an increased disability rating for his service-connected 
deviated nasal septum.  

A physical examination was completed on February 1997.  The 
veteran complained of nasal obstruction and difficulty 
breathing.  On examination, a 2 cm septal perforation was 
noted; also noted was boggy mucosa suggestive of allergic 
rhinitis.

VA physical examination was completed in October 1997.  The 
veteran reported difficulty breathing, especially at night.  
On physical examination, deviation to the right was noted, as 
was a septal perforation and loss of nasal tip support with 
some nasal valve collapse on inspiration.  There was an 
unobstructed view of the nasopharynx by anterior rhinoscopy.  
The veteran was able to breathe through either nostril when 
his mouth was closed.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631-2; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated, in essence, that the 
symptoms of his service-connected deviated nasal septum.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board finds that the statutory duty of the VA to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, the report of an October VA examination has 
been associated with the veteran's claims folder.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

There is no question that deformity of the veteran's nasal 
septum has been identified on many examinations over the 
years, most recently in October 1997.  There is no doubt that 
the veteran is experiencing some difficulty breathing, 
although factors such as bronchitis and allergic rhinitis 
have been identified by health case providers at various 
times.

The nasal pathology which has been identified both during the 
recent VA examination is not consistent with either marked 
interference with breathing space (the former rating 
criteria) or with 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side 
(the current criteria).  The most recent examination did not 
identify any obstriction of breathing space or nasal 
passages.  Although some obstruction was noted in the early 
1990s, this was only 10% obstruction.  The level of the 
veteran's service-connected disability clearly does not 
approach that which is required for a compensable disability 
rating.

With respect to the veteran's complaints of difficulty 
breathing, and setting aside the fact that there is no 
medical evidence which links the veteran's difficulty 
breathing to his service-connected deviated nasal septum and 
evidence of other problems such as bronchitis and allergic 
rhinitis, the Board notes that the former criteria refer to 
interference with breathing space, not breathing itself.  In 
its review of claims for increased schedular ratings, the 
Board is bound to apply the applicable rating criteria, and 
only the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  In this case, there is no 
evidence of interference with breathing space.  The Board 
concludes that the veteran's disability does not approach the 
level of severity required for a compensable rating under the 
former rating criteria.

In summary, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an increased disability rating for his service-connected 
deviated nasal septum.  The benefit sought on appeal is 
accordingly denied.

ORDER

A well grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

An increased disability rating for deviated nasal septum is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board observes in passing that the veteran is presumed to have been without defects when entering his 
second period of service, after World War II.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

